Appeal from a *806judgment of the County Court of Sullivan County (Kane, J.), rendered May 12, 1992, convicting defendant upon his plea of guilty of the crimes of assault in the first degree and criminal possession of a weapon in the second degree.
Defendant pleaded guilty to the crimes of assault in the first degree and criminal possession of a weapon in the second degree and was sentenced to concurrent terms of imprisonment of 5 to 15 years. Defendant contends on this appeal that the People were not ready for trial within the time limits set forth in CPL 30.30. Defendant, by entering a knowing and voluntary guilty plea, has forfeited his right to raise this issue. Were we to consider the merits of the appeal, we would find that the People satisfied their burden of establishing that a sufficient number of days of delay were excludable under CPL 30.30 so as to bring the trial within the 180-day statutory period.
Cardona, P. J., Mikoll, Crew III, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.